Citation Nr: 0705803	
Decision Date: 02/28/07    Archive Date: 03/05/07

DOCKET NO.  97-34 913	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to service connection for bilateral otitis 
media (claimed as chronic ear infections), to include as 
secondary to the veteran's service-connected head injury.  

2.  Entitlement to service connection for a seizure disorder, 
to include as secondary to the veteran's service-connected 
head injury.  

3.  Entitlement to an initial compensable rating from August 
27, 1975, to July 30, 1996, for residuals of the service-
connected head injury with headaches.  

4.  Entitlement to an initial compensable rating from 
August 27, 1975, to July 30, 1996, for scars of the right ear 
with partial loss of the pinna.  

5.  Entitlement to an initial compensable rating from 
August 27, 1975, to July 30, 1996, for scars of the scalp.  

6.  Entitlement to a 10 percent rating from August 27, 1975, 
to July 30, 1996, for multiple, noncompensably rated 
disabilities pursuant to 38 C.F.R. § 3.324.  
REPRESENTATION

Appellant represented by:	Sandra E. Booth, Attorney


ATTORNEY FOR THE BOARD

Nancy S. Kettelle, Counsel


INTRODUCTION

The veteran served on active duty from February 1966 to 
February 1969.  

This matter came to the Board of Veterans' Appeals (Board) on 
appeal from decisions of the Department of Veterans Affairs 
(VA) Regional Office (RO) in Cleveland, Ohio.  In a rating 
decision dated in December 2002, the RO denied service 
connection for a seizure disorder and also denied service 
connection for otitis media (claimed as chronic ear 
infections); the veteran has perfected an appeal as to the 
denial of those claims.  In addition, in a rating decision 
dated in February 2005, the RO found that the veteran was 
entitled to an earlier effective date of August 27, 1975, for 
the grant of service connection for residuals of a head 
injury with headaches, right ear scars and tissue loss, and 
scalp scars with a noncompensable rating from that date to 
July 30, 1996, for the headaches and right ear scars and 
tissue loss, with a 10 percent for each of those disabilities 
continued from that date.  At the same time, the RO granted 
an earlier effective date for service connection for scars of 
the scalp, residuals of head injury, from August 27, 1975, 
and assigned a noncompensable rating from that date.  In the 
February 2005 rating decision, the RO also denied entitlement 
to a 10 percent rating from August 27, 1975 to July 30, 1996, 
based on multiple noncompensable service-connected 
disabilities pursuant to 38 C.F.R. § 3.324.  The veteran 
disagreed with all of the noncompensable ratings from 
August 27, 1975, to July 30, 1996, and has perfected his 
appeal as to those issues.  

Other matters

In a statement received at the RO in November 2000, the 
veteran stated that he was bringing to the RO the issues of 
service connection for affective disorder secondary to 
service-connected head trauma, secondary service connection 
for dizzy spells/seizures, and right and left ear chronic 
otitis media.  Subsequently, in a July 2003 rating decision, 
the RO granted service connection for depression with 
cognitive disorder on the basis of medical evidence that the 
veteran's psychological condition was due to the head injury 
he sustained in service, and that disability has been rated 
as 100 percent disabling.  In a rating decision dated in 
December 2002, the RO denied service connection for a seizure 
disorder and service connection for otitis media (claimed as 
chronic ear infections), and, as outlined above, those issues 
are currently before the Board.  

There is, however, no indication that the RO has adjudicated 
what appears in fact to be a separate claim for disability 
manifested by dizzy spells secondary to his service-connected 
head injury with headaches.  In his November 2000 statement, 
the veteran referred to Diagnostic Code 8045, which 
recognizes that subjective complaints such as headache, 
dizziness, insomnia may be recognized as symptomatic of brain 
trauma.  The RO has not adjudicated the veteran's claim of 
service connection for disability manifested by dizzy spells 
claimed secondary to his service-connected head injury with 
headaches, and the Board refers that issue to the RO for 
appropriate action.  


FINDINGS OF FACT

1.  All evidence necessary to deicide the claims addressed in 
this decision have been obtained; there is no indication that 
the veteran has or knows of any additional evidence pertinent 
to any of the claims.  

2.  There is no competent evidence that the veteran currently 
has bilateral otitis media (claimed as chronic ear 
infections) or that any claimed recurrent ear infections 
began in service, are causally related to any incident of 
service, or were caused or chronically worsened by any 
service-connected disability.  

3.  The preponderance of the evidence is against finding that 
that the veteran currently has a seizure disorder.  

4.  From August 27, 1975, to July 30, 1996, there was no 
diagnosis of chronic brain syndrome associated with brain 
trauma, and there is no evidence that the veteran's headaches 
residual to a head injury included prostrating attacks 
averaging more than one in two months during that period.  

5.  From August 27, 1975, to July 30, 1996, the veteran's 
service-connected scars of the right ear, with loss of a 
small portion of the pinna, were productive of moderate 
deformity.  

6.  From August 27, 1975, to July 30 1996, there is no 
evidence that the veteran's service-connected scars of the 
scalp, as residuals of a head injury, were tender, painful, 
or poorly nourished, nor is there evidence that they were 
more than slightly disfiguring.  


CONCLUSIONS OF LAW

1.  Service connection for bilateral otitis media (claimed as 
chronic ear infections) is not warranted.  38 U.S.C.A. §§ 
1110, 5013, 5103A, 5107 (West 2002 & West Supp. 2005); 38 
C.F.R. §§ 3.102, 3.159, 3.303, 3.310 (2006); 71 Fed. 
Reg.52744-52747 (Sept. 7, 2006) (effective October 10, 2006) 
(to be codified at 38 C.F.R. § 3.310(b)).

2.  Service connection for a seizure disorder is not 
warranted.  38 U.S.C.A. §§ 1110, 5013, 5103A, 5107 (West 2002 
& West Supp. 2005); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310 
(2006); 71 Fed. Reg.52744-52747 (Sept. 7, 2006) (effective 
October 10, 2006) (to be codified at 38 C.F.R. § 3.310(b)).

3.  The criteria for a 10 percent rating from 
August 27, 1975, to July 30, 1996, for residuals of the 
veteran's head injury with headaches have been met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 4.124a, 
Diagnostic Code 8045, § 4.132, Diagnostic Code 9304 (1975-
1996).  

4.  The criteria for a 10 percent rating from August 27, 
1975, to July 30, 1996, for scars of the right ear with 
partial loss of the pinna have been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.118, 
Diagnostic Code 7800 (1975-1996).  

5.  The criteria for an initial compensable rating from 
August 27, 1975, to July 30, 1996, for scalp scars from 
August 27, 1975, to July 30, 1996, have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 4.118, 
Diagnostic Codes 7800, 7803, 7804 (1975-1996).  

6.  Because 10 percent ratings have been granted from 
August 27, 1975, to July 30, 1996, for residuals of a head 
injury with headaches and for scars of the right ear with 
partial loss of the pinna, the issue of entitlement to 
a 10 percent rating during that period for having multiple, 
non-compensable service-connected disabilities that interfere 
with normal employability is moot.  38 U.S.C.A. § 7104 (West 
2002); 38 C.F.R. §§ 3.324, 20.101 (2006).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act

Before assessing the merits of the appeal, VA's duties under 
the Veterans Claims Assistance Act of 2000 (VCAA) must be 
examined.  The VCAA provides that VA shall apprise a claimant 
of the evidence necessary to substantiate his claims for 
benefits and that VA shall make reasonable efforts to assist 
a claimant in obtaining evidence unless no reasonable 
possibility exists that such assistance will aid in 
substantiating the claims.  See 38 U.S.C.A. § 5103, 5103A 
(West 2002); 38 C.F.R. § 3.159 (2006).  

Proper notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that the VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in his possession that 
pertains to the claim.  See 38 C.F.R. § 3.159.  These notice 
requirements apply to all five elements of a service 
connection claim: veteran status, existence of a disability; 
a connection between the veteran's service and the 
disability; degree of disability; and the effective date of 
the disability.  See Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  Such notice must be provided to a claimant before 
the initial unfavorable decision on a claim for VA benefits 
is issued by the agency of original jurisdiction.  Pelegrini 
v. Principi, 18 Vet. App. 112, 119 (2004).  

In accordance with 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b)(1), the RO provided the veteran the appropriate 
information about evidence required to substantiate his 
claim, what information and evidence he should provide and 
what information and evidence VA would try to obtain on his 
behalf.  Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  In a July 2001 letter, the RO explained that to 
establish entitlement to service connection for a seizure 
disorder the evidence would have show he had the disability 
and he must present medical evidence to support his 
contention that the claimed seizure disorder was related to 
his injury in service.  The RO also explained that to support 
his claim that he has middle ear infections related to 
service he would have to show that he now had a chronic 
otitis media condition and that it began and became chronic 
in service.  In addition, in a letter dated in November 2001, 
the RO again addressed the claim for ear infections and told 
the veteran that it would attempt to obtain VA and non-VA 
medical records that he identified and for which he provided 
appropriate release authorizations.  The RO advised the 
veteran to tell VA about any additional information or 
evidence that he wanted VA to try to get for him.  

In addition, in a May 2005 letter, the RO explained that to 
establish entitlement to service-connected compensation 
benefits, the evidence must show three things: (1) an injury 
in service, a disease that began in or was made worse in 
service, or an event in service causing injury or disease; 
or, evidence of presumptive condition within a specified time 
after service (2) a current physical or mental disability; 
and (3) a relationship between his current disability and an 
injury, disease, or event in service.  The RO said that it 
would obtain service records from the military, if 
appropriate, and would obtain any medical records from VA 
medical centers.  The RO also notified the veteran that he 
should complete and return release authorization for doctors 
or hospitals where he had received treatment and notified him 
that he should tell VA about any additional information or 
evidence that he wanted VA to try to get for him.  The RO 
explained that medical evidence would show a current 
disability and that medical records or medical opinions 
usually showed whether there was a relationship between a 
current disability and service.  

The RO told the veteran that VA would try to help him get 
such things as medical records, employment records, or 
records from other Federal agencies.  The RO also explained 
that he must give VA enough information about these records 
so that VA could request them from the person or agency that 
had them and emphasized that it was still his responsibility 
to make sure VA received those records.  In addition, in the 
May 2005 letter, the RO advised the veteran to submit 
information about dates and location of treatment in service 
and advised the veteran to submit statements from fellow 
servicemen or others who knew him in service and knew of any 
disability he had on active duty.  The RO also advised the 
veteran to submit or identify records of employment physical 
examinations and medical evidence from hospitals, clinics, 
and private physicians pertaining to treatment since service.  

Also, in a letter dated in March 2006, the RO provided the 
veteran with notice about evidence needed to evaluate 
disabilities and to establish effective dates.  The RO 
notified the veteran that if he had information or evidence 
concerning the level of his disability and when it began, he 
should tell VA or give VA that evidence.  The RO provided 
examples of the evidence that he should tell VA about or 
submit himself and also advised the veteran that it would get 
any federal records he identified.  The RO reiterated that 
the veteran was responsible for getting any private records 
he identified, but that it would try to help him if he 
requested assistance.  

In view of the foregoing, the Board finds that the veteran 
was effectively informed to submit all relevant evidence in 
his possession and that he received notice of the evidence 
needed to substantiate his service connection claims as well 
as his increased rating claims, the avenues by which he might 
obtain such evidence, and the allocation of responsibilities 
between himself and VA in obtaining such evidence.  See 
Beverly v. Nicholson, 19 Vet. App. 394, 403 (2005); see also 
Mayfield v. Nicholson, 19 Vet. App. 103, 109-12 (2005) 
(Mayfield I) rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006).  

As to timing of notice, the United States Court of Appeals 
for the Federal Circuit (Federal Circuit) has held that 
timing-of-notice errors can be "cured" by notification 
followed by readjudication.  Mayfield v. Nicholson, 444 F.3d 
1328, 133-34 (Fed. Cir. 2006) (Mayfield II); see Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006) ("The Federal 
Circuit specifically mentioned two remedial measures:  (1) 
The issuance of a fully compliant [section 5103(a)] 
notification, followed by (2) readjudication of the 
claim."); Pelegrini v. Principi, 18 Vet. App. 112, 122-24 
(2004) ("proper subsequent VA process" can cure error in 
timing of notice).  

The most recent notice was given to the veteran in 
March 2006, and the RO thereafter readjudicated the service 
connection claims and issued a supplemental statement of the 
case (SSOC) in April 2006.  The Court has held recently that 
a SSOC that complies with applicable due process and 
notification requirements constitutes a readjudication 
decision.  Mayfield v. Nicholson, No. 02-1077 slip op. at 5-6 
(U.S. Vet. App. Dec. 21, 2006) (Mayfield III); see also 
Prickett v. Nicholson, 20 Vet. App. 370 (2006) (holding a 
Statement of the Case that complies with all applicable due 
process and notification requirements constitutes a 
readjudication decision).  As the SSOC complied with the 
applicable due process and notification requirements for a 
decision, it constitutes a readjudication decision on the 
service connection claims.  As a matter of law, the provision 
of adequate notice followed by a readjudication "cures" any 
timing problem associated with inadequate notice or the lack 
of notice prior to an initial adjudication.  Mayfield III, 
slip op. at 7, citing Mayfield II, 444 F.3d at 1333-34.  

The Board acknowledges that the RO did not readjudicate the 
increased rating claims after its March 2006 notice letter.  
The Board, however, finds that any error in this regard has 
not harmed the veteran, as he was given the opportunity to 
respond to that letter and did not do so.  Further, the Board 
has granted two of the three increased rating claims, and by 
virtue of that, the issue of entitlement to a 10 percent 
rating under the provisions of 38 C.F.R. § 3.324 has become 
moot.  

In consideration of the service connection claims, the Board 
has referred to the amendment of 38 C.F.R. § 3.310, which 
became effective October 10, 2006, and provides for the award 
of secondary service based on aggravation of a nonservice-
connected disability by a service-connected disability.  See 
71 Fed. Reg. 52744-52747 (Sept. 7, 2006) (to be codified at 
38 C.F.R. § 3.310(b).  Although the RO did not consider this 
amendment, the veteran will not be prejudiced by the Board's 
consideration of this amendment in the first instance because 
it is codification of interpretation of existing law as 
announced by the Court in Allen v. Brown, 7 Vet. App. 439 
(1995).  There is a reference in this recent amendment to 
obtaining a baseline level of severity of a disability in the 
context of a secondary service connection claim but such is 
necessary when there is actual aggravation.  This information 
is important in order the properly rate a disability that has 
been service connected on a secondary basis.  In this case, 
as explained below, the medical evidence shows no nonservice-
connected disability at issue that has been aggravated by a 
service-connected disability.  Thus, any error in not 
providing this amendment to the veteran is harmless error. 
Bernard, supra.

As to the duty to assist, the veteran's chronological service 
medical records are in the claims file, but it is noted that 
repeated requests to the National Personnel Records Center 
for hospital records pertaining to treatment for injuries 
from a November 1966 automobile accident have proven 
fruitless.  The RO obtained a medical certificate from a 
private physician the veteran identified in conjunction with 
filing his original claim in 1975, but Doctor's Hospital, 
identified by the veteran as a facility where he received 
treatment for headaches in 1975, reported it has no records 
for the veteran.  At one point, the veteran stated that he 
had been evaluated by The Ohio State University Medical 
Center in the early 1970s for a brain tumor, but in a letter 
dated in March 1998, that medical facility reported that 
after exhausting all resources, it was unable to locate any 
record for the veteran.  The RO requested and obtained 
reports and medical records for the veteran from the Social 
Security Administration (SSA).  

In addition, the veteran was provided VA examinations in 
conjunction with his claims, and VA outpatient records have 
been obtained.  Although the veteran's representative has 
argued that various examinations were inadequate or that a 
medical review should be obtained relative to the period from 
August 1975 to July 1996, the Board has reviewed the entire 
record and all examination reports and finds that the record 
provides sufficient evidence such that the Board can decide 
the claims before it.  Under these circumstances, there is no 
duty to provide another examination or medical opinion.  
See 38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  

Based on the foregoing, the Board finds that the VA fulfilled 
its VCAA duties to notify and to assist the veteran, and 
thus, no additional assistance or notification is required.  
The veteran has suffered no prejudice that would warrant a 
remand, and his procedural rights have not been abridged.  
See Bernard, 4 Vet. App. at 392-94. 

Service connection claims

Service Connection- in general

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110.  With chronic disease shown as 
such in service so as to permit a finding of service 
connection, subsequent manifestations of the same chronic 
disease at any later date, however remote, are service 
connected, unless clearly attributable to intercurrent 
causes.  If there is no evidence of a chronic condition 
during service, or an applicable presumptive period, then a 
showing of continuity of symptomatology after service is 
required to support the claim.  See 38 C.F.R. § 3.303(b).  
Evidence of a chronic condition must be medical, unless it 
relates to a condition to which lay observation is competent.  
See Voerth v. West, 13 Vet. App. 117, 120(1999); Savage v. 
Gober, 10 Vet. App. 488, 495-98 (1997).  If service 
connection is to be established by continuity of 
symptomatology, there must be medical evidence that relates a 
current condition to that symptomatology.  Id.

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

Certain conditions, including epilepsies, will be presumed to 
have been incurred in service if manifested to a compensable 
degree within a year after service.  38 U.S.C.A. §§ 1101, 
1112; 38 C.F.R. §§ 3.307, 3.309(a). 

Secondary service connection shall be awarded when a 
disability "is proximately due to or the result of a service-
connected disease or injury."  38 C.F.R. § 3.310(a).  Also, 
any increase in severity of a nonservice-connected disease or 
injury that is proximately due to or the result of a service-
connected disease or injury, and not due to the natural 
progress of the nonservice-connected disease, will be service 
connected.  See 71 Fed. Reg. 52744-52747 (Sept. 7, 2006) (to 
be codified at 38 C.F.R. § 3.310(b)); Libertine v. Brown, 9 
Vet. App. 521, 522 (1996); see also Reiber v. Brown, 7 Vet. 
App. 513, 515-16 (1995); Allen v. Brown, 7 Vet. App. 439, 448 
(1995) (en banc).  

Effective October 10, 2006, 38 C.F.R. § 3.310 was amended to 
implement the holding in Allen v. Brown, 7 Vet. App. 439 
(1995) for secondary service connection on the basis of the 
aggravation of a nonservice-connected disorder by service-
connected disability.  See 71 Fed. Reg. 52744 (2006).  The 
amendment essentially codifies Allen with language that 
requires that a baseline level of severity of the nonservice-
connected disease or injury must be established by medical 
evidence created before the onset of aggravation.

In order to establish direct service connection for the 
claimed disorder, there must be (1) medical evidence of a 
current disability; (2) medical, or in certain circumstances, 
lay evidence of the in-service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
current disability.  Hickson v. West, 12 Vet. App. 247, 253 
(1999).

As to secondary service connection, there must be (1) 
evidence of a current disability; (2) evidence of a service-
connected disability; and (3) medical evidence establishing a 
nexus between the service-connected disability and the 
claimed disability.  See Wallin v. West, 11 Vet. App. 509, 
512 (1998).  

The determination as to whether the requirements for service 
connection are met is based on an analysis of all the 
evidence of record and the evaluation of its credibility and 
probative value.  38 U.S.C.A. § 7104(a); Baldwin v. West, 13 
Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).  When there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990); 38 C.F.R. § 3.102.  The Federal Circuit has held that 
"when the positive and negative evidence relating to a 
veteran's claim are in 'approximate balance,' thereby 
creating a 'reasonable doubt' as to the merits of his or her 
claim, the veteran must prevail."  Ortiz v. Principi, 274 
F.3d 1361, 1364 (Fed. Cir. 2001).  

The veteran is seeking service connection for bilateral 
otitis media (claimed as ear infections) and service 
connection for a seizure disorder, both of which he contends 
either started in service or are the result of the head 
injury he suffered in the auto accident in service in 
November 1966.  

Bilateral otitis media (claimed as chronic ear infections)

The veteran's service medical records show that he was 
treated for left otitis externa in August 1968.  At his 
service separation examination in January 1969, the veteran 
gave a history of running ears, but on clinical examination 
there was no finding or diagnosis of otitis of either ear.  
There is no post-service medical evidence concerning otitis 
until 1975 (the veteran separated from service in February 
1969), when a private physician reported that he had treated 
the veteran in June 1975 for serous otitis media.  VA 
examinations in October 1975 and January 1976 included the 
veteran's ears, but the physicians found no evidence of ear 
inflammation or infection.  

At a VA Agent Orange Registry examination in March 1997, the 
veteran stated that he had a lot of ear infections in Vietnam 
and at a VA audiological examination in May 1997, the veteran 
reported a history of intermittent ear infections that 
started after being in Vietnam.  He said that he had not been 
aware of an ear infection in at least six months.  The 
audiologist stated that he did not observe discharge or 
inflammation in either ear canal.  VA outpatient records do 
show treatment for ear problems in June and July 1997, and 
the assessments at that time included left otitis media, left 
otitis externa, and chronic infection otitis externa.  

VA medical records show that at VA audiology examinations in 
June 2000 and January 2002, the veteran gave a history of ear 
infections in Vietnam; at the examinations in 2000 and 2002, 
the ear canals were clear.  At a VA examination in June 2005, 
the veteran reported having problems with ear infections 
while on active duty in 1967.  He said that he had frequent 
ear infections but that the last episode of otitis media for 
which he required antibiotics was in 1999.  At the June 2005 
examination, he reported having drainage once a month from 
the ears.  The physician who examined the veteran's ears at 
that time specifically stated there was no evidence of 
chronic infections.  The assessment was history of otitis 
media per the patient with no objective evidence of chronic 
ear infections.  

The examiner stated that she reviewed the claims file and 
after clinical examination of the veteran and said that it 
was her opinion that the veteran has no current ear infection 
or history of recurrent ear infections that began in service 
or are correlated with any incident or finding during 
service.  Notwithstanding the arguments of the veteran's 
attorney to the contrary, the Board is satisfied by the 
physician's statement that she did indeed consider the 
veteran's lay history of ear infections and regular treatment 
with over-the-counter solutions but nonetheless the physician 
found no objective evidence of chronic ear infections.  

The medical evidence, including the most recent June 2005 VA 
examination, fails to show that the veteran has a current 
disability in that there is no current medical diagnosis of 
bilateral otitis media or any other chronic ear infection.  
The existence of a current disability is the cornerstone of a 
claim for VA disability compensation.  38 U.S.C.A. § 1110; 
see also Degmetich v. Brown, 104 F.3d 1328 (1997).  It is 
well-settled that in order to be considered for service 
connection, a claimant must first have a disability.  In 
Brammer v. Derwinski, 3 Vet. App. 223 (1992), it was noted 
that Congress specifically limited entitlement for service-
connected disease or injury to cases where such incidents 
resulted in disability.  See also Gilpin v. Brown, 155 F.3d 
1353 (Fed. Cir. 1998) (service connection may not be granted 
unless a current disability exists); Rabideau v. Derwinski, 2 
Vet. App. 141 (1992).  

The VA physician who examined the veteran in June 2005 
specifically stated that she had reviewed the claims file, 
which includes all available service medical records, and 
concluded that the veteran has no current ear infection or 
history of recurrent infections that began in or are 
correlated to any incident or finding in service.  Referring 
to August 1968 progress notes and an "undated page following 
the same," the veteran argues that the report was inadequate 
because it does not discuss the veteran's in-service 
diagnosis of left ear otitis media nor his significant ear 
injuries due to trauma.  

On review of the record, the Board notes that in August 2001, 
the veteran submitted copies of medical records with various 
entries highlighted in yellow.  Among those is a page from 
the veteran's service medical records showing entries on two 
dates in August 1968.  The first entry states "Otitis L ear 
LOE" [left otitis externa] and the second states "as 
above" and shows tetracycline was prescribed.  At the bottom 
of that page is imprinted "U.S. Government Printing Office 
1960".  This is a service medical record but it indicates 
treatment for otitis externa rather than otitis media.  The 
following page submitted by the veteran is indeed an undated 
progress note showing the assessment of left otitis externa 
and left otitis media.  The Board notes, however, that at the 
bottom of the page is imprinted "U.S. Government Printing 
Office:  1996".  It is apparent that the second medical 
record reflecting treatment for otitis media is not a service 
medical record as alleged.  On review of the record in its 
entirety, the Board concludes, based on records earlier 
obtained from VA treatment facilities, that this undated page 
is a continuation of an entry dated June 23, 1997.  While it 
does show treatment for left otitis media and left otitis 
externa in June 1997, it does not, as contended by the 
veteran, show an in-service diagnosis of left otitis media.  
In any event, the VA physician who examined the veteran in 
June 2005 did in fact review the relevant medical evidence in 
the claims file, which included a report of a separation 
examination that was negative for any findings indicative of 
an active infection of the veteran's middle or outer ear.  
Moreover, following the review of the medical record and a 
clinical examination of the veteran's ears in June 2005, the 
physician concluded that the veteran did not have a current 
infection of the left ear.  The physician's opinion that the 
veteran does not have a chronic recurrent ear infection that 
began during service is well supported by the clinical record 
and the physician's rationale for the opinion.  \

The veteran also contends that the report of the June 2005 VA 
examination was inadequate because the examiner did not 
discuss the veteran's significant ear injuries due to trauma.  
Again, review of the examination report shows that the 
physician reported that she reviewed the veteran's claims 
file and that she acknowledged that the veteran received a 
head injury in service and that he is service-connected for 
residuals of head injury (which include hearing loss, 
tinnitus, and amputation of a portion of the pinna of the 
right ear and scarring on the back of the ear).  The 
physician specifically stated there is no mechanism to 
explain recurrent ear infections and head injury.  In the 
Board's judgment, this logically includes that aspect of the 
head injury that involved the right ear.  The veteran has 
neither submitted nor identified any competent evidence that 
suggests a causal relationship between the service-connected 
head injury and the claimed otitis media or claimed recurrent 
ear infections.  

The physician at the June 2005 VA examination said there was 
no evidence that the veteran's claimed ear infections were 
caused or aggravated by his service-connected residuals of 
head injury.  Neither this nor any other medical evidence 
shows that the veteran has otitis media, claimed as chronic 
ear infections, due to the service-connected head injury that 
arose from the November 1966 automobile accident.  

Finally, the veteran has essentially argued that his claimed 
chronic ear infections are secondary to his service-connected 
bilateral hearing loss.  He contends that wearing hearing 
aids would aggravate his claimed chronic ear infections.  The 
Board acknowledges that at a June 2000 audiology evaluation 
where the audiologist stated that the veteran was a 
borderline candidate for amplification, that audiologist 
noted that the veteran had concerns that ear molds or custom 
hearing aids in his ears would cause ear infections.  
Further, at the June 2005 VA examination the veteran reported 
that he had been prescribed hearing aids, but did not want to 
use hearing aids because he did not want to precipitate an 
ear infection.  There is, however, of record no medical 
evidence of any ear infection associated with the veteran's 
wearing of hearing aids.  The veteran's prediction that he 
might get an ear infection if he wore hearing aids for his 
service-connected hearing loss cannot serve as evidence of 
current disability or as evidence of cause or aggravation of 
a nonservice connected disability by any service-connected 
disability.  

To the extent that the veteran contends that he has 
continuing ear drainage or running ears and that service 
connection should be awarded under 38 C.F.R. § 3.303(b) based 
on continuity of symptomotology, his claim must fail on this 
count.  First, as discussed above, there is no medical 
evidence of current disability, i.e., otitis media or 
recurrent ear infections, which essential to the grant of 
service connection.  Second, while the veteran is competent 
to say that he had running ears in service and has had such 
intermittently since service, he has not submitted or 
identified competent evidence of a nexus between a present 
disability and his claimed post-service symptomotology, and 
his claim cannot succeed on that basis because, as detailed 
above, the veteran has not submitted such competent medical 
nexus evidence.  See Voerth v. West, 13 Vet. App. 117, 120-1 
(1999) (there must be medical evidence on file demonstrating 
a relationship between current disability and the claimed 
continuous symptomatology, unless such a relationship is one 
as to which a lay person's observation is competent).  Such 
evidence is lacking in this case.  Continuity of 
symptomatology after service is therefore not demonstrated.  

Indeed, there is no corroborating medical evidence of otitis 
or ear infections for decades following service, let alone 
"continuous" symptomatology.  Even considering the treatment 
for serous otitis media in June 1975, the first post-service 
documented symptoms occurred more than six years after the 
veteran's separation. Moreover, there are no complaints of 
running ears or infections again until June 1997, over two 
decades after that.  Two episodes of medical treatment in the 
almost four decades following service do not support the 
veteran's contentions regarding continuity of symptomatology.  
To the extent that the veteran's assertions of continuing 
problems with ear drainage and ear infections following 
service are credible, the Board again notes that in Voerth v. 
West, 13 Vet. App. 117, 120 (1999), the Court stated that in 
Savage it had clearly held that 38 C.F.R. § 3.303 does not 
relieve the claimant of his burden of providing a medical 
nexus.  

In support of his claim, the Board is left with the veteran's 
own statements in which he implicitly contends that he has 
otitis media, claimed as ear infections, that originated in 
service or are residuals of his head injury in the 
November 1966 automobile accident.  While the veteran is 
competent to state that he experienced drainage from his ears 
in service and at times since service, the record does not 
show, nor does the veteran contend, that he has specialized 
education, training, or experience that would qualify him to 
provide a medical diagnosis of otitis media or chronic ear 
infections or to provide a medical nexus opinion.  It is now 
well established that a lay person such as the veteran is not 
competent to opine on medical matters such as diagnoses or 
etiology of medical disorders, and his opinion that his 
claimed chronic ear infections are residuals of injuries in 
the automobile accident in service or any incident of service 
(including the treatment of otitis of the left ear in service 
in August 1968) is therefore entitled to no weight of 
probative value.  See, Cromley v. Brown, 7 Vet. App. 376, 379 
(1995); Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1992).  

Thus, the Board finds there is no competent evidence that the 
veteran has bilateral otitis media or any chronic ear 
infections that originated in service or are causally related 
to in-service trauma, including injuries sustained in an 
automobile accident in November 1966, or that any claimed 
bilateral otitis media or claimed chronic ear infections are 
proximately due to or have been chronically worsened by any 
service-connected disability.  As the preponderance of the 
evidence is against the claim, the benefit of the doubt 
doctrine is not for application.  See generally Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F. 
3d 1361 (Fed. Cir. 2001).  The Board therefore concludes that 
service connection for bilateral otitis media (claimed as 
chronic ear infections), to include on a secondary basis, 
must be denied.


Seizure disorder

The Board notes that the veteran is service-connected for 
residuals of head injury with headaches.  The veteran 
contends that he has a seizure disorder secondary to his in-
service head injury and that his VA medical records show that 
he has been, and continues to be, treated for seizures by his 
VA neurologist.  

Neither the veteran's service medical records nor the report 
of his January 1969 separation examination refers to any 
seizure disorder.  Further, the earliest post -service 
medical evidence, which is dated in 1975 and 1976 shows only 
that at a January 1976 VA examination the veteran's 
complaints included losing his balance occasionally, but 
there was no finding or diagnosis of a seizure disorder.  

Later records show that in November 1997 the veteran was seen 
by a VA neurologist and at that time complained of dizziness 
for several years, but said it was getting worse.  (As noted 
in the introduction to this decision, a claim for service 
connection for a chronic disability manifested by dizziness, 
to include as secondary to the veteran's service-connected 
head injury, is referred to the RO for appropriate action.)  
The neurologist prescribed Meclizine at that time and in 
September 1998 prescribed lamotrigine.  Those records show no 
diagnosis of a seizure disorder.  In September 1998, the 
neurologist prescribed lamotrigine after complaints of 
dizziness and a blurred vision spell, which the veteran 
thought might be a seizure.  The neurologist at that time 
noted the veteran had a normal brain CT and carotid Doppler.  
At the same time, he noted there was no family history of 
seizures and that the veteran had a history of a head injury 
in 1966; as of September 1998, neurology examination was 
unremarkable.  

At a January 1999 psychological evaluation, the veteran 
reported he had episodic "blackouts", and the assessment 
recorded by a VA primary care physician in April 1999 
included "seizure??" In April 1999 after the veteran 
reported that the lamictal (lamotrigine) caused him to have a 
skin rash, the neurologist discontinued lamictal and started 
the veteran on Tegretol.  At that time, the veteran had a 
normal neurology examination and neurology workup.  

The earliest mention in the record of seizures by the 
veteran's VA neurologist was in a May 2000 office note in 
which he noted that a November 1999 MRI study of the 
veteran's brain was normal.  At the May 2000 visit, the 
neurologist said that neurology examination was unremarkable 
and the plan was to continue Tegretol for seizures.  

At the time of a motor vehicle accident in May 2001, the 
veteran reported to the investigating officer that he blacked 
out due to a seizure and did not remember anything about the 
crash.  When he saw his VA neurologist in June 2001, the 
veteran told him of the accident and said he was unaware of 
everything and was asleep throughout the event.  The veteran 
denied any convulsion and denied any previous spell like this 
one.  The neurologist noted that the veteran was on Tegretol, 
and after examination the diagnosis was "? seizure disorder 
also need to rule out sleep disorder."  

In a letter dated in early July 2001, the veteran's VA 
treating psychiatrist stated that the veteran's mood disorder 
with depressive features, which was due to a head injury in 
service, had been recently complicated by the fact that the 
veteran had been deemed unable to drive because of seizures.  
The psychiatrist said parenthetically that the seizures arose 
from the head injury. 

In the report of a VA EEG done in July 2001, the veteran's 
history was reported as syncopal episodes, rule out seizures.  
The impression following the study was normal EEG during the 
awake, drowsy, and stage II states; no epileptiform 
discharges were noted.  

When he saw his VA neurologist for follow-up in 
November 2001, the veteran said he was doing okay with no 
more seizures.  Neurology examination was unremarkable, and 
the neurologist continued Tegretol.  At a VA neurology clinic 
visit in May 2002, it was noted that the veteran's last 
seizure was in August 2001 and he had had no more seizures.  
After examination, the diagnosis was post-traumatic seizures.  
The plan was to continue the same medication.  At later 
visits, the neurologist continued the medication.  A CT of 
the brain in April 2003 showed no evidence of acute or 
intracranial abnormality, and the interpretation of an 
April 2003 VA EEG was normal awake and sleep EEG.  The record 
includes the report of the veteran's visit to his VA 
neurologist in December 2003 when the veteran reported 
dizziness mainly after he stopped driving.  At a 
December 2004 visit, the neurologist described the veteran as 
a man with a history of seizures who was doing okay with no 
more seizures.  After normal neurology examination, the 
diagnosis was history of seizures.  Tegretol and Neurontin, 
which the neurologist had started in 2000 following 
complaints of headaches that were sharp in nature, were 
continued in December 2004 and December 2005.  

At the June 2005 VA examination, the veteran reported having 
a seizure disorder that started after his head injury and 
described it as euphoric dissociation that occurred once a 
week.  The physician found no abnormalities on neurological 
examination, and the assessment after examination was history 
of euphoric dissociation with no current evidence of seizure 
disorder.  That physician said that the veteran should be 
evaluated by a board certified neurologist.  

Thereafter, the veteran underwent a VA neurology examination 
conducted in March 2006.  At that time, the veteran reported 
that he had spells that began during his hospitalization in 
service following his head injury.  He described these spells 
as a "dizzy sensation" and a feeling of being off balance 
and sensations of "floating away."  He said the sensations 
lasted only seconds and afterwards he felt very relaxed.  The 
veteran denied any episodes of tonic-clonic activity, tongue 
biting, or urinary incontinence.  The examiner noted that 
previous imaging studies of the head as well as EEGs had been 
normal and that despite medication intervention, the veteran 
continued to have these spells approximately once or twice a 
month.  After extensive clinical examination, the impression 
was spells, and the examiner commented that the veteran's 
spells were atypical for any type of seizure disorder due to 
their brevity and the euphoric feeling that the veteran 
claimed after the brief spells.  

The Board has carefully reviewed the evidence outlined above 
and finds that the preponderance of the evidence is against 
the claim for service connection for a seizure disorder.  The 
Board acknowledges that evidence from the veteran's VA 
neurologist and his VA psychiatrist tend to weigh in favor of 
the veteran's claim for service connection for a seizure 
disorder to the extent that in September 1998 the neurologist 
started prescribing medications such a lamotrigine and later 
Tegretol and in May 2002 diagnosed the veteran as having 
post-traumatic seizures with no seizures since August 2001.  
In addition, in his July 2001 letter, the veteran's VA 
psychiatrist stated that the veteran had seizures that arose 
from his in-service head injury.  This evidence does not, 
however, provide a description of the nature of the diagnosed 
seizures.  

The Board gives greater weight to the results of the 
June 2005 and March 2006 VA examinations.  Those examiners 
were specifically requested to determine whether the veteran 
has a seizure disorder, and after extensive review of the 
record, including the brain scans and EEG reports, along with 
the results of their own detailed clinical examinations, did 
not find evidence of a seizure disorder.  In particular, at 
the March 2006 neurology examination, the examiner explained 
that the veteran's symptoms were atypical for any type of 
seizure disorder due to their brevity and the euphonic 
feeling that the veteran claims after these brief spells.  As 
that examination was a special examination for neurological 
disorders conducted by a physician's assistant in neurology 
and the report was dictated by a physician and cosigned by a 
physician who is a staff neurologist, the Board finds that it 
outweighs the probative value of the office notes of the 
veteran's VA neurologist and the letter from the veteran's 
psychiatrist as those documents do not provide any 
explanation for their use of the term seizures.  

As to the veteran's contention that he has a seizure disorder 
as a result of his service-connected head injury, the Board 
again notes that the veteran, as a lay person, is not 
competent to provide a medical diagnosis of seizure disorder, 
nor is he competent to provide a medical nexus opinion.  His 
opinion that he has a seizure disorder as a result of his in-
service head injury is therefore entitled to no weight of 
probative value.  See, Cromley v. Brown, 7 Vet. App. 376, 379 
(1995); Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1992).  

In view of the foregoing, the Board concludes that the 
preponderance of the evidence is against finding that the 
veteran has a seizure disorder.  In the absence of a medical 
diagnosis of a current disability the claim must fail.  
38 U.S.C.A. § 1110; see also Gilpin v. Brown, 155 F.3d 1353 
(Fed. Cir. 1998); Degmetich v. Brown, 104 F.3d 1328 (1997); 
Brammer v. Derwinski, 3 Vet. App. 223 (1992); Rabideau v. 
Derwinski, 2 Vet. App. 141 (1992).  

Despite the veteran's arguments to the contrary, there is, 
therefore, no basis for consideration of the claim based on 
chronicity/continuity of symptomotology under 38 C.F.R. 
§ 3.303(b), as a grant on that basis, as on any basis, 
requires medical evidence of the claimed disability, in this 
case seizure disorder, which, as explained above, has not 
been shown.  

The Board notes that the veteran has request consideration of 
the presumption of service connection under 38 U.S.C. § 105 
as constructed by Shedden v. Principi, 381 F.3d 1163 (Fed. 
Cir. 2004).  In Shedden, the Federal Circuit concluded that 
section 105(a) creates a presumption of service connection, 
that is, that a disability first manifested or aggravated 
during active duty is deemed to be service connected, unless 
such injury or disease was a result of the person's own 
willful misconduct or abuse of alcohol or drugs.  Shedden, 
381 F.3d at 1166, citing 38 U.S.C. § 105(a).  The Federal 
Circuit went on to stress that the mere fact that a 
serviceman has suffered a service-connected disease or injury 
does not automatically lead to compensation for future 
disabilities.  This is because in order to establish service 
connection or service-connected aggravation for a present 
disability, the veteran must show (1) the existence of a 
present disability (2) in-service incurrence or aggravation 
of a disease or injury; and (3) a causal relationship between 
the present disability and the disease or injury incurred or 
aggravated during service.  Id. at 1166-67 citing Hansen . 
Principi, 16 Vet. App. 110, 111 (2002); Caluza v. Brown, 7 
Vet. App.498, 405 (1995).  

In this case, it has been established that the veteran 
suffered a head injury in service, and service connection has 
previously been granted for the head injury with headaches, 
headaches being the identified disability for which there is 
medical evidence of a causal relationship to the injury in 
service.  Consistent with Shedden, if service connection is 
to be granted for a seizure disorder, the veteran still must 
show the existence of a present disability, in-service 
incurrence or aggravation of disease or injury, and a causal 
relationship between the present disability and the disease 
or injury incurred in service.  In this case, however, the 
veteran's claim must fail because, based on the analysis 
outlined above, the Board has found that the evidence does 
not demonstrate that the veteran has a seizure disorder, and 
the Board need go no further with the analysis.  

In view of the foregoing, the Board finds that the 
preponderance of the evidence is against the claim for 
service connection for a seizure disorder, and that being the 
case, the benefit-of-the doubt doctrine is not for 
application.  See generally Gilbert v. Derwinski, 1 Vet. App. 
49 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 
2001).  The Board therefore concludes that service connection 
for a seizure disorder, to include as due to the veteran's 
service-connected head injury, must be denied.  

Increased rating claims

The veteran's service-connected disabilities include 
residuals of a head injury with headaches, scars of the right 
ear with partial loss of the pinna, and scars of the scalp.  
The issues before the Board arise from the veteran's 
disagreement with the initial noncompensable rating assigned 
for each of these disabilities from August 27, 1975, to 
July 30, 1996.  

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4.  Separate diagnostic codes identify the 
various disabilities.  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and the residual conditions in civil 
occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1.  
Ratings for service-connected disabilities are determined by 
comparing the symptoms the veteran is presently experiencing 
with the various criteria set forth in the Rating Schedule.  
When a question arises as to which of two ratings apply under 
a particular diagnostic code, the higher evaluation is 
assigned if the disability more closely approximates the 
criteria for the higher rating; otherwise, the lower rating 
will be assigned.  38 C.F.R. § 4.7.  

In a rating decision dated in August 1997, the RO granted 
service connection for residuals of a head injury with 
headaches with a 10 percent rating and also granted service 
connection with a noncompensable rating for scars of the 
right ear and scalp as residuals of the head injury.  The 
effective date assigned was July 30, 1996, based on date of 
receipt of an informal claim.  The veteran disagreed with the 
initial ratings, and in a decision dated in December 1999, 
the Board denied a compensable rating for scalp scars and 
granted a 10 percent rating for scars of the right ear with 
partial loss of the pinna, and the RO implemented that 
determination in a January 2000 rating decision.  Later, in a 
decision dated in April 2005, the Board denied an initial 
rating in excess of 10 percent for residuals of a head injury 
with headaches.  

In the mean time, in a rating decision dated in 
February 2005, the RO determined that claims for service 
connection for residuals of a head injury with headaches and 
service connection for scalp scars and scars of the right ear 
with partial loss of pinna had remained active from the date 
of the veteran's original service connection claim received 
at the RO on August 27, 1975.  In its February 2005 rating 
decision, the RO made August 27, 1975, the effective date for 
service connection and assigned a noncompensable rating for 
each disability from August 27, 1975.  It continued the 
previously assigned noncompensable rating for scalp scars 
from July 30, 1996, and also continued the previously 
assigned 10 percent rating scars of the right ear with 
partial loss of the pinna and 10 percent rating for residuals 
of head injury with headaches from July 30, 1996.  In 
addition, the RO denied entitlement to a 10 percent rating 
based on multiple noncompensable service-connected 
disabilities from August 27, 1975, to July 30, 1976.  The 
veteran's disagreement with the ratings assigned for the 
period from August 27, 1975, to July 30, 1996, as well as the 
denial of a 10 percent rating based on multiple 
noncompensable service-connected disabilities during that 
period led to this appeal.  

Head injury with headaches

During the period from August 1975 to July 1996, as now, 
pursuant to 38 C.F.R. § 4.124a, Diagnostic Code 8100 
governing migraine headaches provided a maximum of 50 percent 
for very frequent completely prostrating and prolonged 
attacks productive of severe economic inadaptability.  A 30 
percent rating required characteristic prostrating attacks 
occurring on an average of once a month over the last several 
months, and a 10 percent rating required characteristic 
prostrating attacks averaging one in two months over the last 
several months.  

Pursuant to 38 C.F.R. § 4.124a, Diagnostic Code 8045, purely 
subjective complaints such as headache, recognized as 
symptomatic of brain trauma, were to be rated as 10 percent 
and no more under 38 C.F.R. § 4.132, Diagnostic Code 9304.  
Ratings in excess of 10 percent were not assignable under 
Diagnostic Code 9304 in the absence of a diagnosis of chronic 
brain syndrome associated with brain trauma.  

When the veteran filed his original service connection claim 
in August 1975, he stated that he had had headaches, and at a 
VA examination in October 1975, he reported he had pain in 
his head.  There is no further evidence for the period from 
August 27, 1975, to July 30, 1996, related to the nature or 
frequency of the veteran's headaches, nor is there any 
medical evidence of a diagnosis of chronic brain syndrome 
associated with brain trauma.  

The Board notes that at a VA Agent Orange Registry 
examination in March 1997, the veteran reported frequent 
occipital headaches, which he said he had had as long as he 
could remember.  At a July 1997 VA fee basis examination, the 
veteran gave a history of chronic recurrent headaches, which 
he said occurred daily and lasted variably from minutes to 
days.  The impression of the physician was that the veteran 
was suffering from post-traumatic headache syndrome.  The 
physician said there was no clinical or neurological evidence 
of a migraine-like syndrome.  Based on these medical reports, 
the Board finds that prior to July 30, 1996, there was no 
indication that the veteran's headaches were of the migraine 
type and that for that period it is proper to rate them as a 
subjective symptom of brain trauma, which would warrant the 
maximum rating of 10 percent for such headaches under 
Diagnostic Code 9304.  See 38 C.F.R. § 4.124a, Diagnostic 
Code 8045 (1975- 1996).  No higher rating may be assigned 
under Diagnostic Code 9304 because there was no diagnosis of 
chronic brain syndrome associated with brain trauma.  Id.  

The Board also finds that even if the headaches were rated as 
migraine in nature under Diagnostic Code 8100, this would not 
result in a rating in excess of 10 percent.  In order to 
warrant the next higher rating of 30 percent, the veteran 
must suffer from characteristic prostrating attacks occurring 
on an average of once a month over the last several months.  
The Board specifically notes that at his February 1998 
hearing, the veteran testified that he had been having 
headaches since he was in Vietnam and that for years he had 
been having headache attacks that required him to lie down in 
darkness.  At the hearing, he testified that he might have 
one or two such attacks a year; he testified that the attacks 
had become more frequent over time and that he had 
approximately four or five of those attacks in the past year.  

In addition, at an August 2000 VA fee-basis neurology 
examination for headaches, the veteran stated that he had had 
headaches ever since his head injury in service and said they 
had been increasing in frequency over the last few years.  He 
described very severe headaches that occurred approximately 
two to three times a year and stated that at those times he 
had nausea, photophobia, and severe emesis and had to go to a 
dark room and lie down.  Accepting the veteran's statements 
as credible as to the progression of the frequency and 
severity of his headache symptoms, the Board finds that 
during the period from August 27, 1975, to July 30, 1996, the 
veteran's headaches did not meet or approximate the criteria 
of prostrating attacks averaging one in two months required 
for a 30 percent rating under Diagnostic Code 8100.  

In summary, the Board finds that from August 27, 1975, to 
July 30, 1996, the veteran had headaches identified as 
symptomatic of brain trauma but during the period did not 
have a diagnosis of chronic brain syndrome associated with 
brain trauma.  During the period, the veteran did not have 
prostrating headache attacks that averaged one in two months 
or more often.  Based on the foregoing, the Board concludes 
that the evidence supports the conclusion that the criteria 
for a 10 percent rating, but no higher, have been met for the 
period from August 27, 1975, to July 30, 1996.  

The Board notes that the veteran's claim was placed in 
appellate status by disagreement with the initial rating 
award and is an original claim as opposed to a new claim for 
increase.  Fenderson v. West, 12 Vet. App. 119 (1999).  In 
such cases, separate ratings may be assigned for separate 
periods of time based on the facts found, a practice known as 
"staged" ratings.  Id.  As the evidence does not support a 
rating in excess of 10 percent for the veteran's headaches at 
any time during the period from August 27, 1975, to July 30, 
1996, there is no basis for the assignment of staged ratings 
relative to this claim.  

Scars of the scalp and right ear with partial loss of the 
pinna  

The questions before the Board are entitlement to an initial 
compensable rating from August 27, 1975, to July 30, 1996, 
for scalp scars and for scars of the right ear with partial 
loss of the pinna.  At the veteran's service separation 
examination in January 1969, he gave a history of a head 
injury in service in November 1966 that required multiple 
stitches.  The RO has been unable to obtain the records of 
hospitalization following the head injury, and at the 
veteran's separation examination in January 1969, the 
examiner did not note or describe any scars on the scalp or 
ears, nor did he note any loss of tissue of the right ear.  
At VA examinations in October 1975 and February 1976, the 
examiners did not include descriptions of any scars.  The 
earliest pertinent medical evidence is an October 1996 
disability evaluation report from C.C., M.D., who noted that 
the veteran was missing he tip of his right ear and had 
multiple scars on the right side of his head related to his 
head injury.  The physician made no comment as to whether any 
scar was tender, painful, or poorly nourished, and she did 
not comment of the cosmetic effect of the scars or tissue 
loss of the right ear.  

At a VA fee basis examination for scars in July 1997, the 
physician observed that the superior aspect of the pinna of 
the veteran's right ear was amputated and missing.  In 
addition, there was a complex, well healed, 3 to 4-centimeter 
(cm) scar to the posterior aspect of the pinna.  In addition, 
the physician noted four scars from lacerations to the right 
temporal scalp, two measuring 4 cm each, a third measuring 5 
cm, and the fourth measuring 7 cm.  These scars were all well 
healed.  They were normally pigmented without keloid 
formation, adherence, or herniation.  There was no 
inflammation, swelling, ulceration, or pain to palpation.  
These scars were all covered by scalp hair and were barely 
visible on photographs taken with scalp hair pushed back and 
separated.  Although examination revealed no keloid 
formation, adherence, herniation, inflammation, swelling, 
depression, ulceration, or pain to palpation of the right ear 
scars, the physician noted there was a cosmetic effect that 
resulted from amputation of the superior aspect of the pinna, 
and this is confirmed by color photographs.  

Given the failure of the physician who examined the veteran 
at the service separation in January 1969 to identify scars 
and the absence of any notation concerning the presence of 
scars at VA examinations in 1975 and 1976, there is no 
indication that the scars of the scalp and right ear with 
partial loss of the pinna were worse from August 27, 1975, to 
July 30, 1996, than they were at the July 1997 VA fee basis 
examination for scars.  

According to the Rating Schedule as in effect during the 
entire period in question, disfiguring scars of the head, 
face, or neck warranted a noncompensable evaluation if the 
disfigurement was slight.  Moderate disfigurement warranted a 
10 percent evaluation.  38 C.F.R. § 4.118, Diagnostic Code 
7800 (1975-1996).  Scars that were poorly nourished with 
repeated ulceration or those that were tender and painful on 
repeated ulceration warranted a 10 percent rating.  38 C.F.R. 
§ 4.118, Diagnostic Codes 7803, 7804.  Then, as now, 
unilateral loss of the auricle warranted a 30 percent 
evaluation, and deformity of an auricle with loss of one-
third or more of the substance warranted a 10 percent 
evaluation.  38 C.F.R. § 4.87a, Diagnostic Code 6207.  

While the superior aspect of the right pinna was missing, 
that loss did not meet or approximate the loss of one-third 
or more of the substance of the right auricle required for a 
10 percent rating under Diagnostic Code 6207.  The evidence 
does, however, indicate that in addition to the loss of at 
least a portion of the pinna or auricle, there was scarring 
at the top of and behind the right ear, as shown in the 1997 
photographs.  With resolution of all reasonable doubt in 
favor of the veteran, the Board therefore finds that for the 
period from August 25, 1975, to July 30, 1996, the 
combination of the loss of the top of the ear and the scars 
at or near that site is consistent with moderate 
disfigurement, within the meaning of 38 C.F.R. § 4.118, 
Diagnostic Code 7800.  The examination findings and 
photographs do not show more than moderate disfigurement, 
which would be required for a higher rating.  

As to the scalp scars, the medical evidence indicates that 
those were all well healed, nontenter, and asymptomatic, and 
they therefore do not meet the criteria for a compensable 
rating under Diagnostic Code 7803 or Diagnostic Code 7804.  
Further, while they are visible in photographs, there is no 
indication of more than slight disfigurement, which would be 
required for a compensable rating under Diagnostic Code 7800.  
There is no indication that the criteria for a compensable 
rating for the scalp scars was met at any time during the 
period from August 27, 1975, to July 30, 1996, and there is 
no basis for staged ratings.  Fenderson, 12 Vet. App. at 126-
27.  For that reason, the Board has determined that the 
preponderance of the evidence is against the claim of 
entitlement to an initial compensable rating for the scalp 
scars from August 27, 1975, to July 30, 1996.  As the 
preponderance of the evidence is against the claim, the 
benefit of the doubt doctrine is not for application.  See 
generally Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz 
v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).  

Rating based on multiple noncompensable service-connected 
disabilities

If a veteran is suffering from two or more separate service-
connected disabilities rated as non-compensable, a 10 percent 
rating may apply if the combination of disabilities clearly 
interferes with normal employability, but not in combination 
with any other rating.  See 38 C.F.R. § 3.324.  Because the 
Board has granted a 10 percent rating for residuals of a head 
injury with headaches and a 10 percent rating for scars of 
the right ear with partial loss of the pinna for the period 
from August 27, 1975, to July 30, 1996, the issue as to 
entitlement to a 10 percent rating for that period pursuant 
to 38 C.F.R. § 3.324 is moot.  See 38 U.S.C.A. § 7104(a) 
(West 2002); 38 C.F.R. § 20.101 (2006); Mintz v. Brown, 6 
Vet. App. 277 (1994) (Board does not have jurisdiction to 
review case if no benefit would accrue to claimant because 
claim does not then arise "under a law that affects the 
provisions of benefits by the Secretary").  


ORDER

Service connection for bilateral otitis media (claimed as 
chronic ear infections), to include as secondary to the 
veteran's service-connected head injury, is denied.  

Service connection for a seizure disorder, to include as 
secondary to the veteran's service-connected head injury, is 
denied.  

A 10 percent rating from August 27, 1975, to July 30, 1996, 
for residuals of the veteran's service-connected head injury 
with headaches is granted subject to the law and regulations 
governing the payment of VA monetary benefits.  

A 10 percent rating from August 27, 1975, to July 30, 1996, 
for scars of the right ear with partial loss of the pinna is 
granted subject to the law and regulations governing the 
payment of VA monetary benefits.  

An initial compensable rating from August 27, 1975, to 
July 30, 1996, for scars of the scalp is denied.  

The claim of entitlement to a 10 percent rating from 
August 27, 1975, to July 30, 1996, for multiple, 
noncompensably rated disabilities pursuant to 38 C.F.R. 
§ 3.324 is dismissed as moot.  


____________________________________________
R. F. WILLIAMS
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


